Case 1:18-cv-01349-RDM Document 14 Filed 11/29/18 Page 1 of 3

 

November 28, 2018
Ms. Angela D. Caesar
Clerk of the Court
United States District Court
For the District of Columbia
333 Constitution Avenue, N.W.
Washington, D.C. 20001

Re: Ruth Schwartz, et al. v. Islamic Republic of Iran, 18-cv-01349-RDM

Dear Ms. Caesar:

I am writing regarding the Court’s request for transmittal of a Summons, Complaint, and
Notice of Suit, to the Islamic Republic of Iran pursuant to 28 U.S.C. Section 1608(a)(4) as a
defendant in the above referenced lawsuit.

Because the United States does not maintain diplomatic relations with the Government of
Iran, the Department of State is assisted by the Foreign Interests Section of the Embassy of
Switzerland in Tehran in delivering these documents to the Iranian Ministry of Foreign Affairs.
The documents were delivered to the Iranian Ministry of Foreign Affairs under cover of
diplomatic note No. 1097-IE, dated and delivered on October 24, 2018. A certified copy of the
diplomatic note is enclosed.

Sincerely,

Jared Hess
Attorney Adviser
Overseas Citizens Services
Office of Legal Affairs

 
Ce:

Case 1:18-cv-01349-RDM

Aaron Schlanger
Osen LLC

2 University Plaza
Suite 402
Hackensack, NJ 07601

Document 14 Filed 11/29/18 Page 2 of 3
Case 1:18-cv-01349-RDM Document 14 Filed 11/29/18 Page 3 of 3

SPECIFIC AUTHENTICATION CERTIFICATE

    
  
  
    

ontederation of Switzerland )
ern, Canton of Bern ) SS:
imbassy of the United States of America )

. Brianna E Powers, a consular officer at the Embassy of the United States at Bern, Switzerland,
ertify that this is a true copy of Embassy note number 26697 dated October 15, 2018, which

as transmitted to the Swiss Ministry of Foreign Affairs on October 17, 2018 for further
ransmission to the American Interests Section of the Swiss Embassy in Tehran, Iran.

Danger

(Signature of Consulax Officer)

Brianna E. POWERS
(Typed name of Consular Officer)

Consul of the United States of America
(Title of Consular Officer)

November 1, 2018
(Date)

 
